DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENT
There is no overlapping subject matter requiring a Double Patenting over US Patent 10,531,961; US Patent 9,763,803; US Patent 9,833,331 or US Patent 9,044,337.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Stark on 10/22/2021.
The application has been amended as follows: 
Claim 17 line 2 has been changed to—gripping device includes aligning a groove in the guide to accommodate the rib with the—.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:



The claims in the instant application have not been rejected using prior art (the closest prior art being WO2007093900) because no references, or reasonable combination thereof, could be found which disclose, or suggest a method for inserting anchors into an implant along an axis substantially perpendicular to a longitudinal axis between vertebral bodies along a spine of a patient, the method comprising inserting the anchor into a guide within an insertion instrument, the guide including at least one guidance surface complementary to the plate; coupling the implant to a distal end of the instrument adjacent an exit from the guide; and impacting the anchor into a passage within the implant using an impactor head extendable through the guide of the instrument, as set forth in claims 23-33.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 14-33 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773